Citation Nr: 0722432	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  04-21 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for dermatomyositis, to 
include as due to Agent Orange exposure.

2.  Entitlement to service connection for interstitial 
pneumonitis (claimed as a lung condition), to include as due 
to Agent Orange exposure and as due to dermatomyositis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1965 to 
September 1968.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a December 2002 decision by the RO.

The Board notes that, in the cover letter to the veteran's 
July 2003 notice of disagreement (NOD), the veteran's 
representative noted that the veteran is service-connected 
for loss of a kidney, and he asked if the VA decision 
addressed this fact.  It appears to the Board that the 
veteran's representative may be raising a new issue of 
entitlement to an increased rating for the veteran's service-
connected absence of the left kidney.  Accordingly, the 
matter is referred to the RO for such further action as may 
be appropriate.


FINDING OF FACT

The veteran's dermatomyositis and interstitial pneumonitis 
were first manifested many years after military service and 
have not been linked to his period of service.


CONCLUSION OF LAW

The veteran's dermatomyositis and interstitial pneumonitis 
are not attributable to disease or injury incurred in or 
aggravated by active military service; neither 
dermatomyositis nor interstitial pneumonitis may be presumed 
to have been incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1112, 1116 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307; 3.309(a), (e) (2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's claims of service 
connection, a VCAA notice letter was sent in October 2002, 
prior to the RO's December 2002 decision.  That letter 
informed the veteran of the evidence necessary to establish 
service connection for diseases alleged to be due to 
herbicide exposure.  He was notified of his and VA's 
respective duties for obtaining evidence.  He was asked to 
send information describing additional evidence for VA to 
obtain, and to send any private treatment reports that he 
had.  The veteran was also notified that VA had no funds to 
pay for treatment records from three private hospitals that 
he had named, and that he should provide copies of those 
records.  

The Board acknowledges that the letter did not contain any 
specific notice with respect to how a rating or an effective 
date would be assigned if service connection was established; 
however, those questions are not before the Board currently.  
Indeed, as set forth below, the Board has determined that the 
claim of service connection must be denied.  Consequently, no 
rating and no effective date will be assigned.  Under the 
circumstances, the Board finds that the notice was sufficient 
for purposes of deciding the present appeal.

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

The Board notes that the veteran submitted a June 2003 
opinion letter from a private doctor, Dr. J.S.A., who stated 
that he believed that the veteran's diagnosis of 
dermatomyositis was secondary to dioxin containing Agent 
Orange that he was exposed to while serving in Vietnam, and 
that the veteran had multiple medical problems secondary to 
this which had resulted in disability.  There was no 
rationale provided for Dr. J.S.A.'s opinion, nor was the 
letter accompanied by his treatment records.  In an August 
2003 letter, the RO notified the veteran that he should send 
the reasons and bases for Dr. J.S.A.'s opinion, and the 
clinical treatment records, as well as literature that 
supports the opinion.  In October 2003 the veteran provided a 
release to obtain treatment records from Dr. J.S.A.  In 
November 2003, the RO sent a letter to Dr. J.S.A. requesting 
reasons and bases for his opinion, literature supporting his 
opinion, and copies of treatment records, without charge.  A 
copy of that request was sent to the veteran.  Having 
received no reply from Dr. J.S.A., the RO sent him a second 
request letter in January 2004.  The RO also sent a copy of 
the January 2004 letter to the veteran under a cover letter 
notifying him that Dr. J.S.A. had not responded to the prior 
letter, that he should ask Dr. J.S.A. to send the requested 
records, and that he was ultimately responsible for sending 
the evidence.   No replies to the aforementioned 
correspondence were received from Dr. J.S.A or the veteran.  
In this regard, the Board finds that the RO has satisfied the 
duty to assist relating to reasonable attempts to obtain 
private evidence from Dr. J.S.A.  See 38 C.F.R. § 3.159(c)(1) 
(2006). 

The Board also notes that the veteran was not afforded a VA 
compensation and pension examination in connection with his 
claims of service connection for diseases related to 
herbicide exposure.  Under 38 C.F.R. § 3.159(c)(4) (2006), VA 
will provide a medical examination or opinion if the 
information and evidence of record does not contain 
sufficient medical evidence for VA to make a decision on the 
claim but: 1) contains competent lay or medical evidence that 
the claimant has a current diagnosed disability, or 
persistent or recurring symptoms of disability; 2) 
establishes that the veteran suffered an event, injury, or 
disease in service; and 3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  See 38 U.S.C. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

Although the veteran was diagnosed with dermatomyositis at a 
private hospital during May 1978, and with interstitial 
pneumonitis secondary to dermatomyositis at the same private 
hospital by Dr. J.S.A. during May 2002, the veteran's service 
medical records show no complaint of, or treatment for, these 
disorders in service.  In the October 2002 VCAA notice, the 
veteran was asked to provide a detailed history of his 
claimed conditions from the date of onset to the present time 
as well as any evidence that he had that his conditions were 
incurred in or were aggravated by service, but the veteran 
did not provide the requested statement.  The June 2003 nexus 
opinion by Dr. J.S.A. that he "believed" that the veteran's 
dermatomyositis was associated with exposure to Agent Orange 
in service has no probative value without the requested 
reasons and bases for his opinion, medical literature that 
supports his opinion, and copies of his treatment reports.  
See Bloom v. West, 12 Vet. App. 185 (1999) (a doctor's use of 
the word "could" without supporting clinical data or other 
rationale was too speculative in order to provide the degree 
of certainty required for medical nexus evidence).  In his 
opinion letter, Dr. J.S.A. also did not specify that 
interstitial pneumonitis was secondary to dermatomyositis, 
but only noted generally that the veteran suffered from 
multiple medical problems secondary to the dermatomyositis.  
As discussed above, the RO did make reasonable efforts to 
obtain further evidence from Dr. J.S.A., but received no 
response from him.  The Board also notes, as further 
discussed in the decision below, that neither disorder is 
presumed by VA to be caused by exposure to Agent Orange.  For 
these reasons, the Board finds that a compensation and 
pension examination relating to the veteran's claim of 
service connection for these disorders was not warranted.            

Therefore, in the present case the Board finds that the duty 
to assist has been fulfilled.  The veteran's service medical 
records have been obtained, as have the records of his 
private treatment to the extent it was able to be obtained, 
and VA treatment.  The veteran has not identified and/or 
provided releases for any other relevant evidence that exists 
and can be procured, and no further development action is 
warranted.

II.  The Merits of the Veteran's Claims

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2006).

Under 38 C.F.R. § 3.307(a)(6), a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975, is presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to the contrary.  Id. 
§ 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied:  chloracne or other 
acneform disease consistent with chloracne; Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes); Hodgkin's disease; chronic lymphocytic leukemia; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2006).  The diseases 
listed at 38 C.F.R. § 3.309(e) shall have become manifest to 
a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (2006).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27,630 (May 20, 2003).  
Nevertheless, the United States Court of Appeals for the 
Federal Circuit has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542,
§ 5, 98 Stat. 2725, 2727-29 (1984), does not preclude a 
claimant from establishing service connection with proof of 
direct causation, a task "which includes the difficult 
burden of tracing causation to a condition or event during 
service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Generally, in order to prove "direct" service connection, 
there must be (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus, or 
link, between the current disability and the in-service 
disease or injury.  See, e.g., Pond v. West, 12 Vet. App. 
341, 346 (1999).  

In the present case, the record shows that the veteran served 
in the United States Air Force from August 1965 to September 
1968.  He had a military occupational specialty that was the 
civilian equivalent of a supply stock clerk.  His DD 214 
shows that he did serve in Vietnam for 11 months and 29 days.  
Therefore, his exposure to an herbicide agent is conceded.  
As discussed above, the veteran was diagnosed with 
dermatomyositis at a private hospital during May 1978, and 
with interstitial pneumonitis secondary to dermatomyositis at 
the same private hospital by Dr. J.S.A. during May 2002.   
However, the veteran's service medical records show no 
complaint of, or treatment for, these disorders in service.  
In the October 2002 VCAA notice, the veteran was asked to 
provide a detailed history of his claimed conditions from the 
date of onset to the present time as well as any evidence 
that he had that his conditions were incurred in or were 
aggravated by service, but the veteran did not provide the 
requested statement.  

It is clear that the presumptive provisions of 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.309(e) cannot be relied upon by the 
veteran to establish service connection for the cause of his 
dermatomyositis and interstitial pneumonitis.  Simply put, 
neither is a disease that VA has determined to be associated 
with exposure to herbicides.  As a result, if service 
connection is to be granted, it must be done on the basis of 
evidence establishing direct relationship between current 
disability and military service.  See Combee, supra.

The Board finds, however, that the preponderance of the 
evidence is against the claims of service connection.  Even 
given the presumption that the veteran was exposed to 
herbicides during service, there is no evidentiary basis for 
concluding that dermatomyositis or interstitial pneumonitis 
can be attributed to such exposure.  As discussed above, the 
nexus opinion by Dr. J.S.A. based on his belief that the 
veteran's disorders are related to exposure to herbicides in 
service has no probative value in this case without the 
reasons and bases for his opinion supported by relevant 
medical literature.  See Bloom,  supra.  Accordingly, the 
Board must conclude that the weight of the evidence is 
against a finding that such an association exists.  As for 
other theories of entitlement, the Board notes only that 
there is nothing in the record to suggest that the veteran's 
dermatomyositis or interstitial pneumonitis had its onset in 
service, or that either was manifested to a compensable 
degree during the one-year period following his separation 
from service.  38 C.F.R. §§ 3.307, 3.309.  The weight of the 
evidence is therefore against the claims, and the appeal must 
be denied.
 

ORDER

Service connection for dermatomyositis is denied.

Service connection for interstitial pneumonitis is denied.
 


____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


